IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NO. AP-76,165




EX PARTE JACKY CLAY REYNOLDS, Applicant




ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 0417630A IN THE 8TH JUDICIAL DISTRICT COURT
FROM HOPKINS COUNTY




           Per curiam.

O P I N I O N

            Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of indecency with
a child and sentenced to ninety-nine years’ imprisonment.  The Sixth Court of Appeals affirmed his
conviction, but reversed his sentence and remanded to the trial court for a new trial on punishment.
Reynolds v. State, No. 06-05-00155-CR (Tex. App. – Texarkana, May 31, 2007).  Applicant entered
into a plea agreement with respect to punishment, and was re-sentenced to fifty years’ imprisonment
on October 1, 2007.
            Applicant contends, inter alia,  that his appellate counsel rendered ineffective assistance
because counsel failed to advise him of his right to file petition for discretionary review pro se. We
remanded this application to the trial court for findings of fact and conclusions of law.
            Appellate counsel filed an affidavit with the trial court.  Based on that affidavit, it appears
that appellate counsel failed to timely advise Applicant of his right to petition for discretionary
review pro se from the court of appeals opinion affirming his conviction.  Ex parte Wilson, 956
S.W.2d 25 (Tex. Crim. App. 1997).  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time petition for discretionary review of the judgment of the Sixth Court of Appeals
in Cause No. 06-05-00154-CR that affirmed his conviction in Case No. 0417630 from the 8th
Judicial District Court of Hopkins County.  Applicant shall file his petition for discretionary review
with the Sixth Court of Appeals within 30 days of the date on which this Court’s mandate issues.
 
Delivered: June 10, 2009
Do not publish